Judge TURSI
dissenting.
I respectfully dissent.
Because the statutory construction urged by the Department of Revenue fails to harmonize and to achieve a just and reasonable result, I dissent.
In enacting a statute it is presumed that a just and reasonable result is intended, and a construction that defeats that intent or leads to an absurd result will not be followed. Section 2 — 4—201 (1) (c), C.R.S. (1980 Repl.Vol. IB); Ingram v. Cooper, 698 P.2d 1314 (Colo. 1985). Further, the construction of statutes should, if possible, be harmonized to avoid potential conflict. People in Interest of D.L.E., 645 P.2d 271 (Colo.1982).
Section 42-2-124(2), C.R.S. (1984 Repl. Vol. 17), provides in pertinent part that a person whose license has been revoked pursuant to § 42-2-122, C.R.S. (1984 Repl.Vol. 17), shall not be issued a new license unless that person "has completed not less than a level II alcohol and drug education and treatment program certified by the division of alcohol and drug abuse pursuant to § 42-4-1202(5).” (emphasis added) Section 42-4-1202(5)(c), C.R.S. (1984 Repl.Vol. 17) states “[f]or the purpose of this subsection (5), ‘alcohol and drug driving safety education or treatment’ means either level I or level II education or treatment programs .... Level II programs are to be therapeutically oriented education, long-term outpatient, and comprehensive inpatient programs.” Thus, read in context, the clear intent is that if a person’s license is revoked under § 42-2-122, then that person’s completion of either a level I education program or a level I treatment program does not make him eligible to be relicensed. Rather, that person must complete not less than a level II program, in other words, an inpatient or long-term out patient program of therapeutically oriented education.
Here, it is undisputed that plaintiff did complete a level II therapeutically oriented education program as certified by the Division of Alcohol and Drug Abuse pursuant to § 42-4-1202(5). As stated by the majority, therapy and treatment as used in the two statutes are synonymous. Therefore, by definition, plaintiff has completed a level II program of education and treatment.
The Department of Revenue’s contention that a program of therapeutically oriented education does not equate to a level II alcohol and drug education and treatment program is neither just nor reasonable and clearly exalts form over substance.
The trial court properly harmonized and applied the pertinent statutes to the facts in this case; consequently, I would affirm its judgment.